DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/052,872 application filed on 11/04/2020.
Claims 1-20 remain pending in the application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-8 and 14-18, drawn to a mounting piece.
Group 2, claim(s) 9-13, drawn to a connecting element.
Group 3, claim(s) 19, drawn to a polypropylene copolymer composition for a mounting device.
Group 4, claim(s) 20, drawn to a polypropylene polymer composition for a connecting element.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, group 1 is drawn to a mounting device which is different than the connecting element of group 2.
Groups 3 and 4 lack unity of invention because the groups do not share same or corresponding technical feature.  Specifically, group 1 is drawn to a polypropylene copolymer for a mounting device while group 2 is drawn to a polypropylene polymer (which is different than a copolymer of group 1) for a connecting element (which is different than the mounting device of group 1).
Groups 1 and 3 lack unity of invention because even though the inventions of these groups require the technical feature of a mounting device made of polypropylene polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Khouri et al. (US 2013/0160823), which discloses the mounting devices 310 and 312 that are made of polypropylene polymer [0042].
Groups 2 and 4 lack unity of invention because even though the inventions of these groups require the technical feature of a connecting element made of polypropylene polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jenkins et al. (US 2013/0111831).  Specifically, Jenkins disclose the flashing element 120, which is the structural equivalence to the claimed connecting element for a mounting device 130, that is made of polypropylene [0041].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/29/2022